J-A25044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    WILLIAM SELTZER,                           :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    BUTLER ENTERPRISES, INC., PCA              :
    CORPORATION, AND COMERICA                  :
    BANK, AS TRUSTEE OF THE NATHAN             :
    R. SELTZER REVOCABLE TRUST                 :      No. 1607 MDA 2018

             Appeal from the Judgment Entered September 21, 2018
                in the Court of Common Pleas of Luzerne County
                       Civil Division at No(s): 2013-10024

BEFORE: STABILE, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                           FILED JANUARY 24, 2020

        William Seltzer (“William”) appeals from the Judgment entered against

him and in favor of Butler Enterprises, Inc. (“Butler”), and PCA Corporation

(“PCA”),1 and dismissing his Complaint for breach of contract and accounting.

We affirm.

        Sometime prior to 1990, William and his two brothers, Nathan Seltzer

(“Nathan”) and Philip Seltzer (“Philip”) (collectively, the “brothers”), formed

two companies, Butler and PCA, with all three brothers becoming shareholders

in both companies. In 1990, the brothers, Butler, and PCA entered into an

agreement (“the 1990 Agreement”) which, inter alia, memorialized an


____________________________________________


1   The trial court dismissed Comerica Bank as a party in August 2016.
J-A25044-19



approximately $9.4 million debt owed by PCA and Butler2 to the “Seltzers”3

for prior loans, and set forth a schedule for repayment of the debt. The 1990

Agreement further stated that Butler and PCA owe $2 million to “Peoples First

National Bank and Trust Company,” which would be repaid before the $9.4

million debt.

       In 1993, the $2 million debt was repaid. Between 1994 and 2008, PCA

and Butler repaid the $9.4 million debt to Nathan and Philip only, in 15

installments.4 In January 2013, William filed a Complaint, alleging that PCA

and Butler had breached the terms of the 1990 Agreement. William claimed

that, inter alia, the 1990 Agreement included him in the definition of

“Seltzers,” and he was never paid his purported 1/3 share of the $9.4 million

debt. Following a non-jury trial, the trial court found against William and in

favor of PCA and Butler.

       On appeal, William raises the following questions for our review:

       A. Does the 1990 Agreement unambiguously define William as a
       “Seltzer,” entitling him to an equal share of the $9.4 million


____________________________________________


2 The 1990 Agreement did not specify how the $9.4 million debt was to be
divided between PCA and Butler.

3The issue on appeal is whether “Seltzers,” as used in paragraph 4 in the
1990 Agreement, refers to all three brothers, or only to Nathan and Philip.
We will discuss this issue in full infra.

4 Nathan died on April 5, 1995, and Philip died on November 25, 2007. Nathan
and Philip’s successors received their respective loan repayments following
Nathan’s and Philip’s deaths. For simplicity, we will refer to payments made
to their successors as payments made to Nathan and Philip, respectively.

                                           -2-
J-A25044-19


      repayment obligation [set forth] in paragraph 4 of the [1990]
      Agreement?

      B. Is William entitled to prejudgment interest flowing from [PCA
      and Butler’s] breach of the 1990 Agreement?

Brief for Appellant at 3.

            Our appellate role in cases arising from non-jury trial
      verdicts is to determine whether the findings of the trial court are
      supported by competent evidence and whether the trial court
      committed error in any application of the law. The findings of fact
      of the trial judge must be given the same weight and effect on
      appeal as the verdict of a jury. We consider the evidence in a light
      most favorable to the verdict winner. We will reverse the trial
      court only if its findings of fact are not supported by competent
      evidence in the record or if its findings are premised on an error
      of law. However, where the issue concerns a question of law, our
      scope of review is plenary.

             The trial court’s conclusions of law on appeal originating
      from a non-jury trial are not binding on an appellate court because
      it is the appellate court’s duty to determine if the trial court
      correctly applied the law to the facts of the case.

Stephan v. Waldron Elec. Heating and Cooling LLC, 100 A.3d 660, 664–

65 (Pa. Super. 2014) (citation, brackets and ellipses omitted).

      In his first claim, William alleges that the term “Seltzers,” as used in

paragraph 4 of the 1990 Agreement, unambiguously refers to all three

brothers collectively. See Brief for Appellant at 18-27.    William claims that

the use of the phrases “at times” and “or any of them,” in conjunction with

“Seltzers,” does not create ambiguity. Id. at 21-24. According to William,

the 1990 Agreement also uses “at times” when defining the brothers by their

first names, and the 1990 Agreement only refers to the brothers by their first

names. Id. at 21. William alleges that an interpretation of paragraph 4’s use


                                     -3-
J-A25044-19


of “Seltzers” as only including Nathan and Philip would create a conflict with

other portions of the 1990 Agreement where “Seltzers” is used. Id. at 22-24.

William claims that a definition of “Seltzers” that includes all three brothers is

consistent with its meaning in a second agreement (“the Second Agreement”)

from the same transaction as the 1990 Agreement. Id. at 24-27.

      As our Supreme Court has explained,

      when interpreting the language of a contract, th[e] Court’s goal is
      to ascertain the intent of the parties and give it effect. When the
      words of a contract are clear and unambiguous, the intent of the
      parties must be ascertained from the language employed in the
      contract, which shall be given its commonly accepted and plain
      meaning.

TruServ Corp. v. Morgan’s Tool & Supply Co., 39 A.3d 253, 260 (Pa.

2012).

             When, however, an ambiguity exists, parol evidence is
      admissible to explain or clarify or resolve the ambiguity,
      irrespective of whether the ambiguity is patent, created by the
      language of the instrument, or latent, created by extrinsic or
      collateral circumstances.    A contract is ambiguous if it is
      reasonably susceptible of different constructions and capable of
      being understood in more than one sense. While unambiguous
      contracts are interpreted by the court as a matter of law,
      ambiguous writings are interpreted by the finder of fact.

Kripp v. Kripp, 849 A.2d 1159, 1163 (Pa. 2004). Therefore, we must first

determine whether the 1990 Agreement is ambiguous with regard to which

brothers are included in the term “Seltzers,” as used in paragraph 4 of the

1990 Agreement.

      The relevant portions of the 1990 Agreement are as follows:




                                      -4-
J-A25044-19


            “This AGREEMENT made … by and between NATHAN R.
      SELTZER … PHILIP S. SELTZER … and WILLIAM SELTZER …
      hereinafter at times collectively referred to as “Seltzers”….

                                 ***

            WHEREAS, Butler, PCA and/or Seltzers and/or any of
      Seltzers … have made payments and advanced monies and/or
      arranged to have the same paid and advanced to and/or relative
      to the business of Butler and PCA … and all of the foregoing along
      with other matters relative thereto are intended to be resolved
      hereby this Agreement.

                             WITNESSETH:

             NOW THEREFORE, in consideration of the following
      covenants and promises, all the parties hereto intending to be
      legally bound thereby, it is agreed as follows:

                                 ***

            4. The parties hereto acknowledge and agree that Seltzers
      have from time to time heretofore loaned to or advanced on behalf
      of PCA and/or Butler a total of … ($9,404,762.00) to date which
      is a debt and the only debt to date of PCA and Butler to Seltzers
      or any of them regardless of the fact that said total amount of
      money so loaned or advanced to date may actually be in excess
      of said … ($9,404,762.00) and which debt must be repaid by PCA
      and Butler to the Seltzers. …

The 1990 Agreement, 1/31/90, at 1-6; see also N.T., 11/28-30/17, at 6

(wherein the 1990 Agreement was admitted into evidence as Exhibit J-1).

      The 1990 Agreement’s first paragraph states that “Seltzers” will “at

times” refer to all three brothers collectively. See id. at 1. Paragraph 4 does

not specify how “Seltzers” is used in paragraph 4, nor does paragraph 4

indicate how the $9.4 million debt is to be apportioned among the “Seltzers.”

Referring to the rest of the 1990 Agreement, the term “Seltzers” is sometimes




                                     -5-
J-A25044-19


used alone, and sometimes used in conjunction with “or any of them,” or “nor

any one of them.” See id. at 1, 3-4, 6-7.5

       Based on the first paragraph’s definition of “Seltzers,” and its use

throughout the 1990 Agreement, the use of “Seltzers” in paragraph 4 could

have multiple meanings. “Seltzers” could refer to all three brothers, and one

or more of the brothers contributed money to PCA or Butler that is separate

from the $9.4 million. However, if this was the case, it would be more accurate

for paragraph 4 to state that “said total amount of money so loaned or

advanced to date is actually in excess of said [$9.4 million].”      In another

possibility, “Seltzers” could again refer to all three brothers, and none of them

contributed money in addition to the $9.4 million. If this was the case, the

phrase “or any of them” would be surplusage, since the total amount loaned

by the three brothers would be $9.4 million. In a third possibility, Seltzers

could refer to two of the brothers, and the third brother contributed money to

PCA or Butler that is separate from the $9.4 million. If this were the case,

referring to “Seltzers” would be imprecise, since only two of the three

“Seltzers” would be included.



____________________________________________


5 We similarly find reference to the Second Agreement unavailing. Like the
1990 Agreement, the Second Agreement states that the three brothers will
“at times collectively [be] referred to as ‘Seltzers,’” and also frequently uses
the phrase “and/or any or all of the Seltzers.” Second Agreement, 1/31/90,
at 1, 4-6, 8, 10; see also id. at 9 (referring to “Seltzers or any of them.”);
N.T., 11/28-30/17, at 6 (wherein the Second Agreement was admitted into
evidence as Exhibit J-41).

                                           -6-
J-A25044-19


      Therefore, we find that paragraph 4’s use of “Seltzers” is capable of

multiple meanings, and is thus ambiguous. Accordingly, the issue must be

resolved by the trial court, as the trier of fact. See Kripp, supra.

      At trial, Butler and PCA presented the testimony of Pasco Schiavo,

Esquire (“Attorney Schiavo”), who drafted the 1990 Agreement.          Attorney

Schiavo testified that “Phil and Natae [sic] said they’ll loan $9.4 million, and

they wanted to have that paid back under certain circumstances.             So, I

suggested that why don’t we -- once the $2 million is paid off, then we can

pay off the $9.4 million….” N.T., 11/28-30/17, at 50-51. Attorney Schiavo

stated:

      My understanding was, that Nate and Phil, Philip Seltzer, that they
      loaned the money and that they were going to be repaid. … I didn’t
      want to get into how much, Nate, did you put in; and, how much,
      Phil, did you put in; while knowing that they were the only two
      people that advanced that [$]9.4 million to [PCA and Butler].

Id. at 54-55.    Attorney Schiavo also testified that on several occasions,

between 1990 and 2003, William acknowledged that Butler and PCA had been

repaying the $9.4 million loan to only Philip and Nathan, and that all the

documentation showing the loan repayments “look[ed] good.” Id. at 124-26.

      Similarly, Anthony J. Land (“Land”), who was appointed as controller for

Butler and PCA and assisted with their accounting functions, testified that

Philip and Nathan each loaned $4.7 million to Butler and PCA. Id. at 173,

178-79. Land also testified that from 2002 to 2006, he hand-delivered to

William, on a regular basis, reports that detailed the loan payments that were



                                     -7-
J-A25044-19


being made to Nathan and Philip to satisfy the $9.4 million loan. Id. at 207-

13; 242-43.

     Richard Klein (“Klein”), who provided accounting services to Butler,

testified that in 2012, William requested information regarding payments

made by Butler to Butler’s shareholders dating back to 1990. Id. at 165-66.

Klein stated that, as a shareholder, William always had access to Butler’s

accounting records, and could have requested this information at any time.

Id. at 169.

     William testified on his own behalf at trial.    William denied telling

Attorney Schiavo that the $9.4 million loan repayment paperwork “look[ed]

good.” Id. at 245-46. William also contested Land’s claim that he regularly

provided William with paperwork showing the payments to Philip and Nathan.

Id. at 246. According to William, he first found out that his brothers were

receiving payments pursuant to the $9.4 million loan in 2008, and he

discussed the matter with Attorney Schiavo for the first time in 2011. Id. at

266-67.   William claimed that he had invested money into Butler, and

expected to be repaid. Id. at 260-61, 267, 271.

     The trial court found the testimony of Attorney Schiavo and Land

“extremely credible.”   See Trial Court Opinion, 7/17/18, at 15, 17.      In

contrast, the trial court found William’s testimony to be vague and

unsupported. Id. at 17, 18.




                                    -8-
J-A25044-19


        Upon review, the trial court’s finding that PCA and Butler did not breach

the 1990 Agreement, and that William was not entitled to a share of the $9.4

million loan repayments under the terms of the 1990 Agreement, is supported

by the evidence of the record.6 See Waldron Elec., supra. Accordingly, we

affirm the Judgment entered by the trial court.

        Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/2020




____________________________________________


6   In light of our disposition, we need not address William’s second claim.

                                           -9-